Citation Nr: 1625341	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-25 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 for plantar keratosis of the left metatarsal post-operative. 

2.  Entitlement to a rating in excess of 10 percent for claw foot deformity, right foot with rigid hammer toe deformity of the proximal interphalangeal joint, third digit, with right foot degenerative arthritis.

3.  Entitlement to an increased rating for migraine headaches, rated as 10 percent disabling prior to July 13, 2014 and 30 percent thereafter.

4.  Entitlement to a compensable rating for bilateral hearing loss. 

5.  Entitlement to a compensable rating for left wrist ganglion cyst.

6.  Entitlement to an initial compensable rating for otitis media with fluid.

7.  Entitlement to an initial compensable rating for erectile dysfunction.
8.  Entitlement to service connection for a disability manifested by fatigue, chest pain, sleep disturbances, muscle and joint pain, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.

9.  Entitlement to service connection for a sleep disorder, including sleep apnea , to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.

10.  Entitlement to service connection for a bilateral eye disorder. 

11.  Entitlement to service connection for a bilateral knee disorder.

12.  Entitlement to service connection for right foot cellulitis.

13.  Entitlement to service connection for a disability manifested by dizziness, to include as secondary to service-connected migraine headaches. 

14.  Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had 20 years of active duty service until his retirement in June 1994. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from rating decision dated in April 2010, June 2013 and August 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board notes that, in an April 2016 rating decision, the agency of original jurisdiction (AOJ) awarded service connection for otitis media with fluid and erectile dysfunction and that an initial noncompensable rating was assigned for each disability.  The Veteran subsequently filed a notice of disagreement as to the propriety of the initially assigned ratings.  However, a statement of the case as to these claims have not yet been issued and these claims are addressed in the remand portion below.

The Veteran testified at a personal RO hearing in June 2010 and at a Board hearing before the undersigned Veterans Law Judge in March 2012.  The transcripts have been associated with the record. 

In March 2014, the Board reopened claims for service connection for disability manifested by fatigue, a bilateral eye disability, a bilateral knee disability, right foot cellulitis, a disability manifested by dizziness and a low back disability.  The reopened claims, as well as claims for an increased rating for left plantar keratosis, right foot claw foot deformity, migraine headaches, bilateral hearing loss and a left wrist ganglion cyst, were remanded to the Agency of Original Jurisdiction (AOJ) for additional consideration.

In February 2015, the AOJ partially granted the Veteran's claim for an increased rating for migraine headaches and assigned a rating of 30 percent, effective July 13, 2014.   However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for a higher rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

Finally, the Board notes that claims for service connection for allergies, Coxiella burnetii and the West Nile virus were denied by the AOJ in a June 2013 rating decision.  Similarly, claims for service connection for a left hip disorder, left ankle disorder, a right shoulder disorder, a left shoulder disorder, right hand carpal tunnel syndrome as, left hand carpal tunnel syndrome, GERD and a stomach condition were denied by the AOJ in an August 2014 rating decision.  The Veteran subsequently filed timely substantive appeals for these claims in which he also requested a Board hearing at his local RO.  A review of the administrative record suggests that the AOJ is in the process of scheduling the requested hearings.  As such, the Board will not accept jurisdiction over these pending issues at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

A review of the record reveals that additional evidence has been associated with record since the February 2015 supplemental statement of the case (SSOC) that has not yet been reviewed by the AOJ.   Specifically, VA treatment records dated from February 2015 to April 2016 have been added to the Veteran's VBMS file.  The Veteran's representative explicitly declined to waive initial AOJ consideration of this evidence in its January 2016 Informal Hearing Presentation.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that pertinent evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with a claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.   38 C.F.R. §19.31(b)(1) (2015).   Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2015).  There is no legal authority for a claimant to waive, or the AOJ to suspend, this requirement.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board has no choice but to remand these claims so that the AOJ can consider the newly associated evidence in the first instance.

Due to the length of time which will elapse on remand, updated VA treatment records dated from April 2016 to the present that are not already associated with the record should be obtained for consideration in the Veteran's appeals.

Finally, the Board notes that the AOJ awarded service connection for otitis media with fluid and erectile dysfunction and that an initial noncompensable rating was assigned for each disability in an April 2016 rating decision.  Later that month, the Veteran entered a notice of disagreement as to the assigned initial ratings for each issue.   When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2015).   Thus, remand for issuance of a statement of the case on this issue is necessary.   Manlincon v. West, 12 Vet. App. 238 (1999).   However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of an initial compensable rating for otitis media and erectile dysfunction.  Advise the Veteran of the time period in which to perfect his appeal. If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Obtain all treatment records dated from April 2016 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the AOJ should readjudicate the claims based on the entirety of the evidence, to include consideration of all evidence added to the record since the issuance of the February 2015 supplemental statement of the case.  If the benefits sought on appeal are denied, the AOJ must furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

